           Case 4:19-cv-01751-DMR Document 20-2 Filed 07/15/19 Page 1 of 3



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13
14 PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                   DECLARATION OF BRYCE WILCOX
                                              IN SUPPORT OF SPECIAL MOTION TO
16 vs.                                        STRIKE, OR, ALTERNATIVELY,
                                              MOTION TO DISMISS PLAINTIFF’S
17 SARAH MICHELLE REICHWEIN aka ISIS          COMPLAINT
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19
20
21
22
23
24
25
26
27
28

          DECLARATION OF BRYCE WILCOX ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                 (No. 4:19-cv-01751-DMR) – 1
             Case 4:19-cv-01751-DMR Document 20-2 Filed 07/15/19 Page 2 of 3



 1
            I, Bryce Wilcox, hereby declare:
 2
            1. My name is Bryce Wilcox. I am an adult individual over the age of 18. I live, work,
 3
     and reside in the State of Colorado. I have personal knowledge of the facts contained herein and,
 4
     if called as a witness, I could and would testify competently thereto.
 5
            2. I am a cryptographer and entrepreneur. I am also known in the field by the name
 6
     “Zooko.”
 7
            3.         I am acquainted with both the plaintiff in this case, Peter Todd, and the defendant,
 8
     Isis Lovecruft.
 9
            4.         On or about December 6, 2015, I was exploring Hong Kong at night with a group
10
     of people including Mr. Todd when I observed him persistently pursuing a female friend of
11
     mine, whom I will refer to as “My Friend” by following her around and getting close to her. It
12
     was dark so I couldn’t see exactly what was happening, but based on her body language—
13
     specifically the way she kept moving away from him—my sense was that she did not reciprocate
14
     his interest. Soon, My Friend came up to me and whispered in my ear, saying that she was very
15
     uncomfortable and asking if I could help her get out of the situation. She and some others then
16
     went to the street to catch a cab to another destination. Mr. Todd followed her. When the cab
17
     arrived, My Friend and others got inside. I could see that one seat remained, and Mr. Todd was
18
     about to take it. So heeding My Friend’s request, I pushed past Mr. Todd and took the last
19
     remaining seat next to her, and we left Mr. Todd behind to seek another taxi.
20
            5.         On or about July 10, 2017, I was visiting Isis Lovecruft in San Francisco when the
21
     topic of Mr. Todd arose in conversation. Isis then told me that Mr. Todd had subjected Isis to
22
     persistent and unwanted sexual advances. They (Isis) told me that after they had spurned his
23
     advances, he started talking about them sexually in front of their peers, as if to intimidate them,
24
     and saying that he was going to engage in rough sexual practices with them.
25
            6.         On or about February 10, 2018, I learned from another female friend of mine,
26
     whom I will refer to here as “Jane Doe,” that Mr. Todd had pressured her into sex while she was
27
     in a mentally compromised state due to a medical condition.
28

            DECLARATION OF BRYCE WILCOX ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                   (No. 4:19-cv-01751-DMR) – 2
07/14 1201 9     15:1 0      13034940879                        FEDEX OFFICE 0414                         PAGE    04/0 4
                 Case 4:19-cv-01751-DMR Document 20-2 Filed 07/15/19 Page 3 of 3




                                                                                   d, Isis, and Jane Doe to one
                 7.        Soon afterviard, I intro duce d and conn ected My Frien
   2                                                              er.
          anoth er so that they could offer supp ort to one anoth
    3                 l swea r unde r pena lty of perjury that the foregoing
                                                                             is true and correct, exce pt as to
                  8.
    4                                                       and as to such information, I believe that it is
      any infor matio n stated on infor matio n and belief,
    5
      true.
    6
    7             Date d: July   \'.3, 2019
    8

    9
   10

   11
   12
    13

    14
    15

    16
    17

    18
    19

    20

    21
     22
     23

     24
     25
       26

        27
        28
                                                                   TO STRIKE OR DISMISS COMPLAINT
                       DECLARATION OF BRYCE WILCOX ISO MOTION
                                              (No, 4: I9-cv-01751-DMR)- 3
